Citation Nr: 0909943	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  04-12 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The Veteran retired from active duty in February 1973 with 
more than 20 years of active service.  He died in December 
1999; the appellant is his surviving spouse. The current 
appeal arose from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The appellant requested a Travel Board 
hearing.  A hearing was scheduled in May 2005; the appellant 
requested that it be postponed and rescheduled.  She failed 
to appear for the rescheduled hearing in June 2006.  This 
case was before the Board in October 2006 when it was 
remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

In the October 2006 Remand, the RO was directed, in part, to 
secure the Veteran's complete terminal hospitalization 
records prior to obtaining a medical opinion as to the cause 
of the Veteran's death.

A review of the claims file shows that by letter dated in 
October 2007, the appellant was requested to provide an 
authorization form for release of the Veteran's private 
terminal hospitalization records.  However, this 
correspondence was sent to the wrong address.  Moreover, the 
subsequent (October 2008) Supplemental Statement of the Case 
incorrectly states that these terminal hospitalization 
records had been obtained.  (In fact, only VA outpatient 
treatment records for 1999 were obtained.)  Consequently, 
further development of the record is required.  In this 
regard, the appellant should be advised of the consequences 
of a failure to respond to a request for the authorization 
form under 38 C.F.R. § 3.158(a).
A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board 
regrets any further delay in this matter.  However, given 
that the October 2007 development letter did not fully 
conform to the Board's remand instructions, and because the 
information sought is critical to the matter at hand, the 
Board finds no alternative to this further remand.

Finally, the Board notes that the appellant received letters 
pursuant to the Veterans Claims Assistance Act (VCAA) in June 
2002, October 2006 and October 2007.  However, review of the 
record found that the letters did not contain the specific 
notification required under 38 U.S.C.A. § 5103, as 
interpreted by the United States Court of Appeals for 
Veterans Claims (Court) in Hupp v. Nicholson, 21 Vet. App. 
342, 352-53 (2007).  In Hupp, the Court held that in the 
context of a claim for Dependency and Indemnity Compensation 
(DIC) benefits, section 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service- 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  This notice 
deficiency should also be addressed on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a 
corrective notice letter under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes the specific 
notice required by Hupp v. Nicholson, 21 
Vet. App. 342, 352- 53 (2007) (outlined 
above).

2.  Thereafter, the RO should request 
from the appellant an authorization form 
for release of the Veteran's terminal 
hospitalization records from St. Agnes 
Hospital.  In this regard, the appellant 
should be reminded of the provisions of 
38 C.F.R. § 3.158(a).  If she responds, 
the RO should secure for the claims file 
copies of the records of the Veteran's 
hospitalization prior to his death in 
December 1999.  If such records are not 
available, the appellant and her 
representative should be so notified.

This notification should be sent to the 
address provided by the appellant in an 
August 2003 statement unless a more 
current address has been provided in the 
meantime.

3.  Thereafter, the RO should undertake 
any other development it determines to be 
warranted, to include obtaining any 
medical opinions deemed necessary.

4.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and give the appellant and her 
representative ample opportunity to 
respond.  The case should then be 
returned to the Board for further review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

